 

EXHIBIT 10.6

 

AMENDMENT TO MANUFACTURING AND SUPPLY AGREEMENT

 

THIS AMENDMENT (the "Amendment") is made and entered into as of December 22,
2003 to the Manufacturing and Supply Agreement entered into as of August 6, 1997
by and between JPI PHARMACEUTICA INTERNATIONAL, a division of Cilag AG
International Zug ("JPI"), JANSSEN PHARMACEUTICA INC. ("JANSSEN US") and
ALKERMES CONTROLLED THERAPEUTICS INC. II ("ACT II"), as amended (the
"Agreement") (any terms used but not defined herein shall have the meaning set
forth in the Agreement).

 

RECITALS:

 

WHEREAS, JPI, JANSSEN US and ACT II have entered into the Agreement; and

 

WHEREAS, the parties now wish to enter into this Amendment to clarify the terms
for payment of the Manufacturing Fee as set forth in the Agreement by amending
the terms and conditions of the Agreement as set forth below;

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

 

1.       Article 1.3 of the Agreement shall be deleted in its entirety and
replaced with a new Article 1.3 which shall read as follows:

 

1.3      "Final Product" shall mean a Presentation Form approved and marketed by
JANSSEN, their Affiliates and licensees, ready for sale to the final customer.

 

2.       Article 1.5 of the Agreement shall be deleted in its entirety and
replaced with Article 1.5(a) and Article 1.5(b) which shall read as follows:

 

1.5(a)   "U.S. Licensed Net Selling Price" shall mean the * offered by JANSSEN,
its Affiliates or licensees in a given calendar year (or such shorter period as
may be applicable) to independent third parties for each Presentation Form of
the Final Product for sale in the United States, its territories and possession,
less deductions for (i) trade, cash and ordinary business discounts allowed;
(ii) allowances or credits to customers on account of rejection or return of
Final Product; and (iii) managed care rebates or allowances and mandatory price
allowances imposed by governments.

 

If JANSSEN, its Affiliates or licensees sell any Presentation Form of the Final
Product in the United States in such a manner that the * of the same is not
readily identifiable then the * shall be whichever is the higher of (i) the fair
market value of such Final Product or (ii) the proportion of the bundled price
attributed to such Final Product by JANSSEN, its Affiliates or licensees
whenever the Final Product is sold as o part of a package of products or
services. For the purpose hereof "fair market



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT

REQUEST. REDACTED MATERIAL IS MARKED WITH "*" AND HAS BEEN FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 



value" shall mean, without limitation, the value of such Final Product sold to
similar third parties in similar quantities in the United States. If the fair
market value cannot be determined in the United States, the fair market value
will be negotiated by the parties in good faith.

 

1.5(b)   "ROW Licensed Net Selling Price" shall mean the * offered by JANSSEN,
its Affiliates or licensees in a given calendar year (or such shorter period as
may be applicable) to independent third parties for each Presentation Form of
the Final Product for sale in the Territory (other than the United States, its
territories and possessions), less deductions for (i) trade, cash and ordinary
business discounts allowed; (ii) allowances or credits to customers on account
of rejection or return of Final Product; and (iii) managed care rebates or
allowances and mandatory price allowances imposed by governments.

 

If JANSSEN, its Affiliates or licensees sell any Presentation Form of the Final
Product in a country in the Territory (other than the United States, its
territories and possessions) in such a manner that the * of the same is not
readily identifiable then the * for that country shall be whichever is the
higher of (i) the fair market value of such Final Product or (ii) the proportion
of the bundled price attributed to such Final Product by JANSSEN, its Affiliates
or licensees whenever the Final Product is sold as part of a package of products
or services. For the purpose hereof "fair market value" shall mean, without
limitation, the value of such Final Product sold to similar third parties in
similar quantities. If the fair market value cannot be determined in any given
country, the fair market value will be determined by the value of such Final
Product sold to similar customers in countries with similar pricing and
reimbursement structures and for similar quantities.

 

3.       Article 1.7 of the Agreement shall be deleted in its entirety and
replaced with a new Article 1.7 which shall read as follows:

 

1.7      "Manufacturing Fee" shall mean the fee to be paid by JPI and JANSSEN US
to ACT II for each Presentation Form of the Product in consideration for the
Manufacture of Products supplied to each of them in accordance with the terms
hereof and which fee will be calculated as a percentage of the U.S. Licensed Net
Selling Price and/or the ROW Licensed Net Selling Price, as applicable, for each
Presentation Form of the Final Product in accordance with the mechanism set
forth in Article 6.

 

4.       A new Article 1.13 shall be added to the Agreement which shall read as
follows:

 

1.13     "Presentation Form" shall mean a form of the Product or the Final
Product determined by the amount of the single dose (either 25 mg., 37.5 mg. or
50 mg.) of the depot formulation of Risperidone contained therein.





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT

REQUEST. REDACTED MATERIAL IS MARKED WITH "*" AND HAS BEEN FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 



5.       Article 6 of the Agreement shall be deleted in its entirety and
replaced with a new Article 6 which shall read as follows:

 

6.1      In consideration of the manufacturing activities to be performed by ACT
II hereunder, JPI and JANSSEN US will pay the Manufacturing Fee for the Products
supplied to each of them.

 

The Manufacturing Fee will be calculated as a certain percentage of the U.S.
Licensed Net Selling Price and/or ROW Licensed Net Selling Price, as applicable.
Subject to the terms and conditions set forth in this Agreement, the actual
percentage that shall apply with respect to a given calendar year will be
determined in accordance with the mechanisms set forth in this Article 6 and
Exhibit D attached hereto.

 

6.1.1 The Manufacturing Fee for calendar year 2002 has been established pursuant
to Exhibit I hereto.

 

6.1.2 (a) Determination of Manufacturing Fee. Subject to the terms and
conditions set forth in this Article 6.1.2, the Manufacturing Fees for calendar
year 2003 and any subsequent calendar year will be calculated on the basis of
the (i) U.S. Licensed Net Selling Prices and/or ROW Licensed Net Selling Prices
for such calendar year (expressed in USD at the exchange rates then applied by
JANSSEN in accordance with its normal accounting procedures), as applicable, for
each Presentation Form of  the Final Product and (ii) the total amount of
Product expressed in units that has been Manufactured and shipped pursuant to
Article 4 by ACT II for such calendar year.

 

(b) Determination of a Provisional Manufacturing Fee. For the sake of
administrative ease, by *, JANSSEN and ACT II will agree in good faith on the
"U.S. Provisional Manufacturing Fee" and the "ROW Provisional Manufacturing Fee"
for each Presentation Form of the Product for the upcoming calendar year. The
"U.S. Provisional Manufacturing Fee" for each such Presentation Form of the
Product shall be calculated by taking the forecast submitted by JANSSEN in * for
the upcoming calendar year in accordance with Exhibit E (the "* Forecast"), to
determine an estimated total amount of Product to be ordered, then determining
the applicable percentage from Exhibit D to the Agreement (based on the such
estimated total amount of Product) (the "Applicable Percentage") and adding * to
facilitate cash flow (the "Additional Percentage") to such Applicable Percentage
to determine the "Provisional Manufacturing Fee Percentage." The Provisional
Manufacturing Fee Percentage shall then be applied to JANSSEN's estimated U.S.
Licensed Net Selling Price for the upcoming calendar year (which shall be
determined by JANSSEN in good faith and submitted to ACT II by * of the prior
calendar year) to determine the U.S. Provisional Manufacturing Fee. "ROW
Provisional Manufacturing Fee " for each such Presentation Form of





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT

REQUEST. REDACTED MATERIAL IS MARKED WITH "*" AND HAS BEEN FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 



the Product shall be calculated by taking (i) the * Forecast; and (ii) JANSSEN's
estimated ROW Licensed Net Selling Price for the upcoming calendar year (which
shall be determined by JANSSEN in good faith and submitted to ACT II by * of the
prior calendar year) and applying the Provisional Manufacturing Fee Percentage
to the estimated ROW Licensed Selling Price to determine the ROW Provisional
Manufacturing Fee. Subject to the other provisions of this Article 6.1.2, ACT II
shall invoice JANSSEN US for all Product to be shipped to JANSSEN US in the
subsequent calendar year at the U.S. Provisional Manufacturing Fee and shall
invoice JPI for all Product to be shipped to JPI in the subsequent calendar year
at the ROW Provisional Manufacturing Fee. Either the "U.S. Provisional
Manufacturing Fee" and/or the "ROW Provisional Manufacturing Fee" may also be
referred to as the "Provisional Manufacturing Fee."

 

(c) Recalculation of the Provisional Manufacturing Fee. Within * business days
after the end of each calendar quarter JANSSEN shall send to ACT II a report
setting forth for each Presentation Form of the Final Product (i) its actual
U.S. Licensed Net Selling Price for the calendar year to date; (ii) its actual
ROW Licensed Net Selling Price for the calendar year to date; and (iii) the
actual number of units of Product ordered by JANSSEN pursuant to Exhibit E for
the calendar year to date plus the number of units of Product forecast to be
ordered by JANSSEN during the balance of the calendar year as set forth in the
most recent forecast submitted in accordance with Exhibit E (specifying such
units by Presentation Form and by geographical area (US - ROW)) ("Revised Annual
Total Products"). The parties shall use such Revised Annual Total Products to
recalculate the Applicable Percentage from Exhibit D by substituting such number
for the comparable estimated number used to determine the then current
Provisional Manufacturing Fee Percentage. The parties shall add an Additional
Percentage to this Applicable Percentage to create a new Provisional
Manufacturing Fee Percentage. The parties shall also apply the Applicable
Percentage to the actual year-to-date US Licensed Net Selling Price and ROW
Licensed Net Selling Price to determine an interim US Provisional Manufacturing
Fee and an interim ROW Provisional Manufacturing Fee to be used for calculation
purposes. The parties shall next use such newly calculated interim Provisional
Manufacturing Fees to recalculate the total amount payable for Product shipped
to JANSSEN during the current calendar year to date to determine if such
recalculation would result in an underpayment or overpayment for such Product (a
"Payment Differential") of more than *. The parties shall also calculate the
total amount payable for Revised Annual Total Products using the newly
calculated interim Provisional Manufacturing Fees as well as the prior
Provisional Manufacturing Fees to determine if these amounts represent more than
a * potential overpayment or underpayment for such Product. In the event that
there is either a underpayment or overpayment of more than * or * as described
above, then the party who has overpaid or who has been underpaid may request the
other party to pay the Payment Differential within * of the end of such calendar
quarter (such payment a "True Up"). In addition, in the event that there is a

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT

REQUEST. REDACTED MATERIAL IS MARKED WITH "*" AND HAS BEEN FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

True Up, the parties shall apply the newly calculated Provisional Manufacturing
Fee Percentage to the actual year-to-date US Licensed Net Selling Price and ROW
Licensed Net Selling Price to determine a revised US Provisional Manufacturing
Fee and ROW Provisional Manufacturing Fee which shall become the Provisional
Manufacturing Fees to be used during the balance of the calendar year, unless
replaced by subsequently recalculated Provisional Manufacturing Fees in
accordance with this paragraph.

 

(d) Annual Reconciliation. Within thirty (30) days after the end of each
calendar year, JANSSEN shall send to ACT II a report stating for each
Presentation Form of the Final Product (i) its U.S. Licensed Net Selling Price
for such calendar year; (ii) its ROW Licensed Net Selling Price for such
calendar year; and (iii) the total number of units of Product shipped to JANSSEN
during such calendar year (on a country-by-country basis). Any payment required
by JANSSEN to ACT II or vice versa to compensate for any difference between the
U.S. Provisional Manufacturing Fee and/or the ROW Provisional Manufacturing Fee
(calculated in accordance with paragraphs (b) and (c) above) and the applicable
Manufacturing Fees as determined by such actual prices and total number of units
of Product shipped shall be made to the appropriate Party no later than February
10th of the year in which the report is delivered and in accordance with the
provisions of Article 6.4.

 

(e) Calculation of Units During Calendar Years 2003 to 2005. In calculating the
total number of units of Product shipped to JANSSEN for each of calendar years
2003-2005, whether or not such units of Product are actually shipped, the
parties will deem as shipped (i) all Product ordered by JANSSEN prior to the end
of August of each such calendar year and (ii) all Product ordered by JANSSEN in
the August forecast for each such calendar year (the "August Forecast")
submitted in accordance with the ordering procedures set forth in Exhibit E. Any
Product ordered by JANSSEN other than as set forth above, even if such Product
is shipped, will not, however, be deemed to be shipped when making such
calculation, and will also not be deemed to be shipped when calculating the
total number of units of Product shipped during any subsequent calendar year.
Any units of Product ordered by JANSSEN as set forth above, but not shipped,
shall be invoiced to JANSSEN when shipped at the Manufacturing Fee for the
applicable calendar year, rather than at the then current Provisional
Manufacturing Fee. From the calendar year 2006 onwards, the Manufacturing Fee
will be calculated based on  the total number of units of Product actually
shipped to JANSSEN for such calendar year.

 

(f) Recalculation of Price if No NDA Approval Received.  In the event that the
New Drug Application for the Product (#21-346) filed with the FDA on August 31,
2001 (the “NDA”) is not approved by the FDA, then the Manufacturing Fee for any
Product that has been shipped and invoiced to JANSSEN US at the U.S. Provisional
Manufacturing Fee shall be determined by utilizing the comparable ROW Licensed
Net Selling Price for such Product rather than the U.S. Licensed Net Selling
Price, with such determination to be made on the last day of the calendar
quarter following the receipt of notice from the FDA that such NDA will not be
approved.

 

--------------------------------------------------------------------------------

 

 

(g) Recalculation of Price if Delayed Product Launch.  In the event that the
launch of the Product does not occur following approval by the FDA of the NDA
for the Product in any given calendar year when Product has been shipped and
invoiced to JANSSEN US at the U.S. Provisional Manufacturing Fee, then the
annual reconciliation for such Product will be performed pursuant to Article
6.1.2(d) in the calendar year in which such launch occurs, and the Manufacturing
Fee for such Product shall be calculated by using the percentage determined by
the total amount of Product shipped in the calendar year such Product was
shipped and the U.S. Licensed Net Selling Price in the calendar year in which
the Product was launched.

(h) Illustrative Examples. Exhibit J hereto provides examples for illustrative
purposes only of calculations made pursuant to paragraphs (b), (c), (d) and (e)
hereof. In the event of any conflict between Exhibit J and this Agreement, the
provisions of this Agreement shall control.

 

6.2      JANSSEN shall keep or cause to be kept accurate records in sufficient
detail to enable the Manufacturing Fees for Products sold hereunder to be
determined. JANSSEN, upon the written request(including reasonable notice) and
at the expense of ACT II, and in any event not more frequently than once in any
calendar year, shall permit an independent public accountant of national
prominence selected by ACT II, and approved by JANSSEN (with approval not
unreasonably to be withheld), to have access during normal business hours to
those records as may be reasonably necessary to verify the accuracy of the
Manufacturing Fees for Products sold for any calendar year ending not more man
three (3) years prior to the date of the aforementioned written request. If such
accountant determines that the Manufacturing Fees have been overstated or
understated, then one party shall make a payment to the other party as necessary
to correct the amount of the Manufacturing Fees paid for Product supplied
hereunder, which payment shall be based on the difference between the actual and
the misstated Manufacturing Fees. In addition, if such accountant reasonably
determines that the Manufacturing Fees have been understated for the audited
period by more than *, then JANSSEN shall pay the reasonable costs of such
audit. ACT II agrees that all information subject to review under this Article
6.2 shall be deemed JANSSEN's Confidential Information subject to the terms and
conditions of Article 7. ACT II shall retain and cause its independent
accountant to retain all such information in confidence in accordance with
Article 7 and such information may only be used for purposes germane to this
Article 6.2.

 

6.3      ACT II shall invoice JPI or JANSSEN US for the Provisional
Manufacturing Fee due with respect to each batch of Product supplied to each of
them or their





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT

REQUEST. REDACTED MATERIAL IS MARKED WITH "*" AND HAS BEEN FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 



respective designee when shipped pursuant to Article 4. JPI and JANSSEN US shall
pay such, invoice within forty-five (45) days after the date of the invoice.

 

6.4      All payments required to be paid hereunder shall be made in United
States Dollars by wire transfer of immediately available funds to the financial
institution, account number, account party's name and wire transfer information
designated in writing by ACT II to JPI and JANSSEN US as the place of payment.

 

6.5      No party shall have the right to reduce, by set off, counterclaim,
adjustment or otherwise, any amount owed by it to the other party pursuant to
this Agreement, unless explicitly provided for otherwise.

 

6.6      JANSSEN shall bear all applicable national, federal, provincial,
municipal and other governmental taxes (such as sale, use or similar taxes),
duties, or import charges, except for any tax on profits or income of ACT II,
that ACT II may be required to pay or collect as a result of the payments of the
Manufacturing Fee or the Provisional Manufacturing Fee.

 

6.7      Within ten (10) business days after the end of each month, JANSSEN
shall deliver to ACT II a report setting forth the dollar amount and the units
of each Presentation Form of the Final Product sold during the prior month on a
country-by-country basis. In addition, each month JANSSEN shall provide to ACT
II the foreign currency exchange rates used to calculate the Final Product sales
for each country.

 

6.       Exhibit D shall be amended by deleting the words "Licensed Net Selling
Price" and substituting the words "U.S. Licensed Net Selling Price and/or ROW
Licensed Net Selling Price."

 

7.       This Amendment and the Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to its conflict
of law provisions.

 

8.       Except as expressly provided in this Amendment, all other terms,
conditions and provisions of the Agreement shall continue in full force and
effect as provided therein. This Amendment and the Agreement constitute the
entire agreement between the parties hereto relating to the  subject matter
hereof and thereof and supersede all prior and contemporaneous negotiations,
agreements, representations, understandings and commitments with respect
thereto.

 

[signature page follows]

 

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT

REQUEST. REDACTED MATERIAL IS MARKED WITH "*" AND HAS BEEN FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, JPI, JANSSEN US and ACT II have executed and delivered this
Amendment effective as of the date first set forth above.

 

 

 

 

 

 

ALKERMES CONTROLLED

    

JPI PHARMACEUTICA

THERAPEUTICS INC. II

 

INTERNATIONAL represented by

 

 

CILAG AG INTERNATIONAL ZUG

 

 

 

By:

/s/ Michael Landine

 

By:

/s/  Erik Rombouts

 

 

 

Name:

Michael Landine

 

Name:

ERIK ROMBOUTS

Title:

Vice President

 

Title:

VP ALLIANCE MGMT

 

 

 

 

 

By:

/s/ Heinz Schmid

 

 

 

 

 

Name:

HEINZ SCHMID

 

 

Title:

GENERAL MANAGER

 

 

 

 

 

JANSSEN PHARMACEUTICA INC.

 

 

 

 

 

By:

/s/ Peter Miller

 

 

 

 

 

 

Name:

Peter Miller

 

 

Title:

President

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT I

 

[***]

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT

REQUEST. REDACTED MATERIAL IS MARKED WITH "*" AND HAS BEEN FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 

 

EXHIBIT J

 

[***]

 

 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT

REQUEST. REDACTED MATERIAL IS MARKED WITH "*" AND HAS BEEN FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------